Celebrezze, C.J.,
concurring. I agree with the judgment and reasoning of the majority. I write additionally only to harmonize today’s decision with our recent discussion of motions in limine contained in State v. Maurer (1984), 15 Ohio St. 3d 239.
*136In criminal cases, a motion in limine may be utilized in two' different ways. As in Maurer, supra, it may be used as a preliminary request, directed to the inherent discretion of the trial judge, to limit the examination of witnesses in a specific area until the admissibility can be determined by the trial court. As such, a ruling on the motion is not a final order and its grant or denial cannot be appealed as error. Id. at 259.
Second, as in the case sub judice, it may be used as the equivalent of a motion to suppress. Id. at fn. 14. Though the motion may be captioned as one in limine, it is in effect a motion to suppress, and the state may nevertheless take an appeal as of right under Crim. R. 12(J) if a suppression order results.
C. Brown, J., concurs in the foregoing concurring opinion.